DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0045967 to Becker et al. (Becker) in view of US Patent No. 9,215,942 to Bodum and US 2017/0081090 to Boyer et al. (Boyer).
Regarding claim 1, Becker discloses a container comprising a metal can (Fig 1) with a wall having one end and an opening into internal reservoir for receiving liquid, an opening adapter (14) having an external bottom surface configured to removable couple to and seal opening of the container, an external top threaded surface (22), a grip ring (21) spaced between 


    PNG
    media_image1.png
    672
    665
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    422
    460
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    768
    623
    media_image3.png
    Greyscale


Regarding claim 2, the modified Becker further teaches when plug structure (7, Bodum) is uncoupled from adapter (2, Bodum), the plug is partially removable from the adapter wherein the retention tab is configured to limit extend to which the plug is removed from the adapter since it has hooks (37).
Regarding claim 3, the modified Becker further teaches retention tab comprising flexure to flex between compressed and expanded configurations, when plug structure is partially removed from adapter, the tab is in expanded configuration to prevent plug from being fully removed (Bodum, col. 5, ll. 10-15).
Regarding claim 4, the modified Becker further disclose whereupon application of manual decoupling force, retention tab compresses to allow plug structure to be fully removable from adapter (Bodum, col. 7, ll. 45-50).
Regarding claim 5, the modified Becker teaches a plurality of retention tabs (37, Fig 6, Bodum) equally spaced apart but does not teach three tabs.  However, one of ordinary skill in the art would have found it obvious to incorporate additional tabs such that the number was three in order to facilitate attachment with the adapter since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, the modified Becker teaches the container of claim 1 and Boyer further discloses multiple channels can be incorporated (Boyer, €0022) but does not explicitly teach three channels.  However, one of ordinary skill in the art would have found it obvious to incorporate additional channels such that the number was three in order to facilitate fluid flow since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 14, the modified Becker further teaches the insulated internal cavity (54, Boyer) filled with vacuum cavity (Boyer, €0015).

Claim 8-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Becker and Boyer.
Regarding claim 8, Bodum discloses an opening adapter assembly comprising an opening adapter (Fig 3) comprising an external bottom threaded surface (24) configured to removably couple and seal an opening of a canister, and an internal surface (22), a plug structure (Fig 7) having a substantially cylindrical top portion and substantially cylindrical bottom portion (35), and an insulated internal cavity spaced between the top and bottom portion (around 32, Fig 6, Bodum), the plug having a threaded outer surface (36) configured to removably couple to internal surface (22), a handle (31) rigidly coupled to the top;, a retention tab (37) flexibly coupled to an annular structure (AS, Fig 6 above) that extends around and downward from a circular base surface (32) of the bottom portion, wherein the retention tab (37) and the annular structure (AS) are solid and continuous (Fig 6), an external channel (A, Fig 8 above) extending between channel top edge and channel bottom edge.  Bodum does not teach the adapter having an external top threaded surface and a grip ring.  However, Becker discloses an opening adapter (14) for a container having both an external top threaded surface (22) and a grip ring (21) spaced between the top and bottom surfaces (23).  One of ordinary skill in the art would have found it obvious to substitute the adapter of Bodum with one having a structure as taught by Becker in which there is a top threaded surface and a grip ring in between top and bottom surface in order to have the adapter connect to an external cap with the top threaded 
Regarding claim 9, Bodum further teaches when plug structure (7, Bodum) is uncoupled from adapter (2, Bodum), the plug is partially removable from the adapter wherein the retention tab is configured to limit extend to which the plug is removed from the adapter since it has hooks (37).
Regarding claim 10, Bodum further teaches retention tab comprising flexure to flex between compressed and expanded configurations, when plug structure is partially removed from adapter, the tab is in expanded configuration to prevent plug from being fully removed (Bodum, col. 5, ll. 10-15).
Regarding claim 11, Bodum further disclose whereupon application of manual decoupling force, retention tab compresses to allow plug structure to be fully removable from adapter (Bodum, col. 7, ll. 45-50).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 16, the modified Bodum further teaches the insulated internal cavity (54, Boyer) filled with insulating foam (Boyer, €0015).
Regarding claim 17, the modified Becker further teaches the insulated internal cavity (54, Boyer) filled with vacuum cavity (Boyer, €0015).

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach an annular structure that extends around and downward from a circular base surface and the retention tab and annular structure are solid and continuous.  Assuming arguendo that applicant has support for such an annular structure, applicant’s argument is not persuasive because Bodum discloses an annular structure (AS, Fig 6 above) that extends around and downward from a circular base (32) and both the tab and annular structure are solid and the tab is continuous with the annular structure since they are both connected and integral.  
Applicant argues that Bodum and Boyer are limited to non-solid structure having one or more openings extend through their recited structures.  This is not persuasive because the Bodum closing member is not a liquid or gas and thus would have to be a solid structure.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently recited only require that the retention tab and annular structure are solid and continuous.  In the instant case, Bodum discloses the retention tab and annular structure to be solids because they have structure and are not liquids or gas and furthermore, they are continuous because they are not broken into several parts; i.e, the retention tab and annular structure are integral structures.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735